Citation Nr: 0022147	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  94-13 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1980 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in September 1993, a statement of the case was issued in 
September 1993, and a substantive appeal was received in 
October 1993.  The veteran testified at a personal hearing at 
the RO in August 1996.  This matter was remanded to the RO in 
December 1997.


FINDINGS OF FACT

1.  Degenerative joint disease of the right hip clearly and 
unmistakably preexisted the veteran's entry into active 
military service.

2.  There was an increase in the severity of the veteran's 
preexisting degenerative joint disease of the right hip 
during his period of active military service.

3.  The increase in the severity of the right hip disability 
during the veteran's service was due to the natural 
progression of the disease. 


CONCLUSION OF LAW

Preexisting degenerative joint disease of the right hip was 
not aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for degenerative joint disease 
of the right hip is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  There is clearly a 
current medical diagnosis of disability, and a medical 
statement suggesting a link to service.  Under these 
circumstances, the Board finds that the veteran has presented 
a claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
his claim.  The Board is also satisfied that all the facts 
relevant to this claim have been properly and sufficiently 
developed.  38 U.S.C.A. § 5107(a).

Service connection may be granted for any disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service, or where clear and unmistakable 
evidence (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that temporary flare-ups during 
service of the symptoms of a disability, without overall 
worsening of the condition itself, do not constitute 
aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).

At the time of the veteran's entrance examination the veteran 
gave a history of a bruised hip prior to service.  Clinical 
examination did not result in the reporting of any right hip 
disorder or abnormality.  Service medical records reveal that 
an x-ray conducted in May 1985 showed moderate degenerative 
changes seen on the right hip.  The veteran received no 
treatment for his right hip during service.  

At a VA examination dated January 1993, the veteran reported 
that he was informed in 1984 when he had his kidney stone 
that he had degeneration of his right femoral head.  He 
indicated having significant pain since 1988 and it was noted 
that he walked with a limp.  The examiner noted that the 
veteran did not take medication for this condition.  X-rays 
of the right hip revealed subtle degenerative changes and 
flattening of the femoral head consistent with suggested 
changes of prior insult, possibly avascular necrosis with 
compression changes.  No active disease was found in the 
area.  There was no evidence of frank fracture.

Private medical treatment records dated March 1962 to May 
1974 from Donald M. Gentry, M.D. indicate that that the 
veteran was seen for complaints of pain and limp in the right 
hip.  A history was given of an injury on a bicycle the 
previous year.  X-rays showed absorption and roughness of the 
piphysis at the head of the right femur.  The veteran was 
diagnosed with Legg-Perthes disease of the right hip.  This 
condition was treated with casting.  A March 1980 entry 
indicates that the veteran wanted to join the Navy and 
requested a note indicating that his right hip was OK.  X-
rays revealed flattening of the head of the right femur with 
arthritic changes.  

At his August 1996 RO hearing, the veteran testified that in 
1962 he saw his private physician, Dr. Gentry, for a bruised 
hip after suffering a bicycle accident.  The veteran was 
fitted with a brace and four years later put in a full body 
cast.  The veteran indicated that he was later diagnosed with 
Legg-Perthes disease.  The veteran suffered another injury to 
his right hip while working for the telephone company which 
was his job in the National Guard.  The veteran's physician 
suggested he quit that occupation and the veteran left the 
National Guard.  The veteran testified that he had no 
problems with his hip from 1974 to 1980 and enlisted in the 
Navy in May 1980.  The veteran indicated that he started 
having problems with his hip in 1988 or 1989 due to going up 
and down ladders aboard ship.  The veteran testified that he 
was seen by a nurse who told him that arthritis was probably 
setting in or something else and he was given a bottle of 
Motrin.  The nurse informed the veteran that she was not 
going to note the visit in his medical records because it 
might cause problems at reenlistment and there would be a 
good possibility he would be discharged.  The veteran 
indicated that he continued to have hip problems until he 
separated from service in 1992.  The veteran testified that 
he passed his periodic physical fitness tests and was never 
profiled or required to change his military occupational 
specialty due to his right hip.  The veteran was medically 
discharged in 1992 for reasons other than the right hip and 
saw his private physician for his right hip in approximately 
1993.

In a September 1996 statement, Donald M. Gentry, M.D. 
indicated that he had reviewed the veteran's medical record 
which dated from when he was a child.  The physician 
indicated that the veteran had Legg-Perthes disease of the 
right hip before he joined the military service, the result 
of which left him with significant degenerative joint disease 
of the hip which in the physician's opinion was aggravated by 
the activities he did in service.  

A VA examination was conducted in June 1998.  The VA examiner 
opined that the degenerative arthritis of the right hip, 
which was due to his pre-existing Legg-Perthes disease, would 
likely have occurred even in the absence of active military 
service.  The examiner felt it was most likely that the 
underlying disease had gone through a natural aging process, 
which was commonly seen in patients who develop Legg-Perthes 
disease, specifically at a later age such as 8, as the 
veteran stated was the case.  He opined that the hip disease 
was due to the underlying Perthes disease and the natural 
processes of aging as the disease would progress versus being 
aggravated or significantly increased by his service 
activities.  Although the veteran's service records were not 
initially reviewed by the examiner, they were later furnished 
to him.  In a January 2000 statement, the VA examiner 
reported that he had been furnished the veteran's records  
However, he indicated that he was still of the opinion that 
the degenerative joint disease of the right hip was a natural 
process of aging and was not significantly aggravated by his 
service-related activities.

Although no right hip disability was noted on entrance 
examination in May 1980, the Board finds that there is clear 
and unmistakable evidence that right hip arthritis preexisted 
service.  Specifically, a March 1980 medical record from the 
veteran's private physician refers to x-ray evidence of 
arthritis changes at the head of the right femur.  The 
question then becomes whether there was an increase in 
severity of the right hip arthritis during the veteran's 
military service.  

With regard to an increase in severity during service, 
service medical records do not show complaints or treatment 
for the veteran's right hip; however.  While an x-ray study 
in May 1985 did show moderate degenerative changes seen on 
the right hip,  January 1993 VA x-rays of the right hip 
revealed mild degenerative changes to the superior acetabular 
margin, although the radiologist later commented that he did 
not see much degenerative change.  Nevertheless, the veteran 
did report right hip pin since 1988, and the examiner did 
note that the veteran walked with a very significant limp.  
While the medical evidence certainly does not clearly show an 
increase in severity during service, it does appear that at 
the time the veteran entered service the right hip was not 
productive of a limp whereas in January 1993, approximately 
four months after service, a VA examiner reported a very 
significant limp.  Looking to the evidence pertaining to 
manifestations prior to, during and subsequent to service, 
the Board finds that the positive evidence is in a state of 
equipoise with the negative evidence on the question of 
whether or not there was an increase in severity of the 
preexisting disorder during service.  In such a case, the 
benefit of the doubt goes to the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board finds 
that the preexisting degenerative joint disease of the right 
hip did increase in severity during service.  

A presumption of aggravation arises when there is a finding 
that a preexisting disability increased in severity during 
service.  38 C.F.R. § 3.306.  Although the veteran's private 
physician, Dr. Gentry, indicated in a statement that the 
veteran's condition was aggravated by the activities in 
service, there is no indication that the veteran's claims 
file was reviewed to include service medical records.  In 
addition, Dr. Gentry gave no rationale or explanation for his 
opinion.  In contrast, the VA examiner's opinion concluded 
that the hip disease was due to the underlying Legg-Perthes 
disease and the natural processes of aging as the disease 
would progress versus being aggravated or significantly 
increased by his service activities.  The Board gives more 
weight to the June 1998 VA examiner's opinion because, unlike 
the private physician's opinion, it was preceded by a 
thorough clinical examination, which is of record, and a 
review of the claims file to include service medical records.  
Moreover, the VA examiner detailed the rationale for the 
opinion, and the Board finds the examiner's analysis and 
reasoning to be persuasive.  Moreover, because of the VA's 
examiner's review of the entire medical record and the 
detailed rationale for the conclusion that the right hip 
disorder underwent a natural progression of the underlying 
disease, the Board finds that the opinions offered by the VA 
examiner rise to the higher level of clear and unmistakable 
evidence sufficient to rebut the presumption of aggravation.  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

